 418DECISIONS OFNATIONALLABOR RELATIONS BOARDNew Foodland,Inc. and RetailClerks Union Local No.1536,RetailClerksInternationalAssociation. Case31-CA-3381August 9, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINS ANDKENNEDYOn April 5, 1973, Administrative Law Judge Rich-ard D. Taplitz issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that New Foodland, Inc., Las Vegas, Nevada,its officers, agents, successors, and assigns, shall takethe action set forth in the said recommended Order.DECISIONSTATEMENT OF THE CASERICHARD D. TAPLITZ, Administrative Law Judge: This casewas tried in Las Vegas, Nevada, on February 6, 1973. Thecharge was filed on October 6, 1972,' by Retail ClerksUnion Local No. 1536, Retail Clerks International Associa-tion, herein called the Union. The complaint issued on No-vember 30 alleging that New Foodland, Inc., herein calledRespondent, violated Section 8(a)(I) and (3) of the NationalLabor Relations Act, as amended, by threatening to dis-charge and discharging Shannon L. Sanders because shejoined the Union. The primary issue is whether Respondentdischarged Sanders because she joined the Union or be-cause it was complying with a local law which forbadepersons under 21 years of age from handling liquor.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. A brief which'All dates are 1972, unless otherwise specifiedhas been carefully considered was filed on behalf of theGeneral Counsel.Upon the entire record of the case, and from my observa-tion of the witnesses and their demanor, I make the follow-ing:FINDINGS OF FACTITHE BUSINESS OF RESPONDENTRespondent, a Nevada corporation, operates a retail storein Las Vegas, Nevada, where it sells groceries and liquor.During the 12 months preceding the issuance of the com-plaint, Respondent's gross revenues exceeded $500,000 andRespondent received goods valued in excess of $50,000from suppliers located in Nevada, who in turn purchasedthose goods in substantially the same form directly fromsuppliers located outside of Nevada. Respondent is an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.11THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The Sequence of EventsRespondent has been operating its Las Vegas store since1971. Pete Tasios is president of Respondent corporationand the manager of the store.2 Tasios is a member of aMeatcutters union and his assistant manager, Leon San-chez, is a member of the union. Respondent has a collective-bargaining agreement with the Union. All but one ofRespondent's employees in the bargaining unit covered bythat contract were members of the Union before beinghired.That one exception was Shannon L. Sanders, thealleged discriminatee.Sanders was employed as a grocery checker on June 21,1972.Her duties included the checking out on the cashregister of groceries, liquor, wine, and beer. In addition, shestocked liquor. The Respondent has a separate liquor de-partment. The liquor is checked out both at that departmentand at the grocery department. Sanders worked in bothdepartments.A few months before her hire, Sanders was interviewedfor thejob by Tasios. He looked at her credentials, diploma,and final test from the Education Dynamics Institute forgrocery checking, gave her a short oral quiz, and asked herage. She replied that she was 20.3 Tasios told her to check2 It is admitted, and I find, that Tasios is a supervisor within the meaningof Sec 2(11) of the Act3These findings are based on the credited testimony of Sanders Tasiostestified that he did not ask her age at that time and he did not know thatshe was under 21 until he was informed by another employee some time afterher hire His testimony with regard to when he learned her age shed somedoubt on his credibility As set forth in more detail below, his testimony thathe had not seen her application for employment or application for a suretybond is difficult to believe At one point in his testimony, he averred that hefound out her age shortly after she was hired (June 21), at another point he205 NLRB No. 79 NEW FOODLAND, INC.back with him. She did so several times and on June 21 shewas hired. A few days thereafter Tasios handed her anapplication for employment and an application for a suretybond. She filled them out and handed them back to Tasios 4Sanders stated her age on both the application for employ-ment and the application for a bond. Both showed that shewas 20 years old and that her date of birth was March 17,1952. That was her correct date of birth.In the latter part of July Joseph E. Desaulniers, a businessagent for the Union, asked Sanders about joining theUnion. She answered that she would think it over. On Au-gust 8, Desaulniers went back to the store and had a conver-sation with Tasios. He told Tasios that Sanders had been atthe store for more than 30 days and that he was going to signher up. He also told Tasios that he had checked with theHealth and Welfare Department and found that paymentshad not been made for Sanders; that he didn't see anyreason why she shouldn't be in the Union; and that Respon-dent could afford health and welfare. Tasios asked Desaul-niers if he could look the other way for 30 or 90 days.Desaulniers replied that he would not. Desaulniers' work-sheet filled out for that day states "Store check, copy workschedule-check on Shannon Sanders and New EmployeePete-Health Welfare about 30 days from now."The findings relating to the August 8 conversation arebased on the credited testimony of Desaulniers. Tasiosaverred that he never had a conversation with Desaulniersconcerning health and welfare or pension payments for San-ders and that he never asked Desaulniers to look the otherway. He testified that the conversation he did have withDesaulniers took place on August 28; on that day Desaulni-ers told him he would sign Sanders up; he told Desaulniers"that's perfectly all right with me"; he also told Desaulniersthat he could not keep Sanders on the job because his liquorlicense would be in jeopardy if she was caught selling liquor;Desaulniers asked him to keep her on for a couple of weeksand told him that he would find her a job; and he (Tasios)replied that he would have to replace Sanders because shewas under age. Tasios' testimony was corroborated in partby Assistant Store Manager Leon Sanchez who averred thathe was stocking shelves in an aisle nearby and overheard theconversation; that he heard Tasios tell Desaulniers that itwas fine with him (Tasios) if Sanders joined the Union; andthat shortly thereafter in a private conversation with De-saulniers, Desaulniers told him (Sanchez) that he had askedTasios if it would be all right with him if Sanders joined theUnion and Tasios had answered "sure." Sanchez alsoaverred that Desaulniers told him: "that is really nice ofPete (Tasios) to let her join the union. He is going to haveto let her go because she is not of 21 years of age and it isaverred that he learned that information shortly before she joined the Union(August 28), at yet another point he averred that he learned her age 2 or 3weeks before she joined the Union I do not believe that Tasios was alwayscandid and I credit Sanders' testimony over hisThese findings are based on the credited testimony of Sanders Tasios inhis testimony acknowledged that he gave Sanders an application for a suretybond but he denied that she handed it back to him or that he saw it thereafterHe did, however, admit that the application for the surety bond, which wasadmitted in evidence,was in Respondent'spossession and was found inRespondent's filesTasios also averred that the store did use some temporaryapplication forms but that he didn't know whether Sanders filled one out. Ido not credit Tasios' denial of the matters testified to by Sanders419nice of him to let her join the Union so that she can get abetter job-stands a better chance to get a better job aftershe leaves the company." Desaulniers testified that he didnot speak to Tasios or Sanchez at all on August 28, and thatthe conversations averred to by those witnesses never tookplace. I credit Desaulniers who impressed me as an accurateand truthful witness. As set forth above, I do not believethat Tasios was always candid. Sanchez' corroboration wasnot convincing. It is not likely that Desaulniers would com-pliment Tasios for allowing Sanders to join the Union. Tas-ios could not "allow" or forbid an employee to join theUnion. Desaulniers credibly testified that he does not makea practice of discussing employees' membership with anemployer and that he did not do so in this case. He alsocredibly testified that he never discussed Sander's age withTasios.Desaulniers did speak to Sanders on August 28. He askedher to join the Union and she did so on that date. Shortlyafter signing up with the Union Sanders told Tasios that sheneeded a $10 draw to pay her September dues to the Union.He was speaking on the phone at the time and nodded hishead in the affirmative. She received the $10 that day. Thefollowing day, August 29, at 9 a.m. in the store's liquordepartment, Sanders had a conversation with Tasios. Shetold him that she had joined the Union and he replied, "Youshould have asked me before joining the union because Imight not be able to afford you now and will have to let yougo." 5 Sanders asked Tasios to let her know as soon as hecould and he told her to give him a couple of days.Sanders continued to work until September 29. At 5 p.m.that day Tasios told her that he was overstaffed; that he hadto let her go; and that she was not old enough to sell liquor.She replied that he knew her age all along and he said thathe did not. That was her last day of employment. Sanderscredibly testified that the only time Tasios told her she wasunder age was on September 29.Respondent's sole contention at the hearing was that San-ders was discharged because she was under age.No replacement was hired for Sanders. Another employ-ee, Ray McDonald, who had been working in the producedepartment where there was not enough work to keep himfully occupied, began spending half a day in the producedepartment and a half a day doing the checker work thathad been performed by Sanders. McDonald earned some-thing over $4 an hour while Sanders had been earning $2.61an hour. Under the contract Sanders should have beenraised to $3.01 an hour after her first 3 months of employ-ment which ended on August 20. She never received thatraise.The contract provides that contributions for fringebenefits, such as health and welfare and pension, are to bemade for all employees other than certain part-time box-boys. Desaulniers credibly testified that 24-1/2 cents perhour is to be paid on employees from the first hour ofemployment, whether or not the employee is a union mem-ber.No fringe benefit payments were made on behalf ofSanders prior to her discharge. After the charge had been5These findings are based on the credited testimony of Sanders Tasios didnot specifically deny the substance of this conversation but he did aver thathe told Sanders that she was under 21, that he couldn't risk his liquorlicense;and that he would have to replace her Sanders denied the substance ofTasios' testimony. I do not credit Tasios 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDfiled Respondent paid all the fringe benefits due under thecontract for Sanders, retroactive to August 28, the day shejoined the Union. No payments were made for time sheworked prior to that date. It thus appears that Respondentconsidered the fringe benefits to be due only to members ofthe Union. This conclusion is supported by Tasios'state-ment toSanders in their conversation of August 28 to theeffect that it would cost him more money because she hadjoined the Union. At that time she was alreadyearningunionscale for her hourly rate.Tasios credibly testified that 20 percent of his businessinvolved the sale of liquor,wine,and beer and that suchsales were essentialtoRespondent's profitable operation.He alsocredibly testified that all the work in the store forwhich Sanders was qualified involved some handling ofliquor.A Las Vegas city ordinance provides that grocery storesmay, under certain conditions, sell alcoholic liquors. Title 5,chapter 18, section 2, subsection (R), of the Las Vegas CityCode provides in part:Intoxicating liquors, other than wine and beer, must besegregated and kept under the exclusive control of andsold or distributed only by an adult at least twenty-one(21) years of age. All beer and wine shall be handledonly by an adult person over the age of twenty-one (21)years and sold and distributed only by an adult of atleast twenty-one (21) years of age.. . .Section 244.351 of the Nevada code provides that a per-son between the age of 16 and 21 can be employed in a retailfood store for the sale of liquor if that employee is super-vised by a person who is 21 years of age or older and whois anowner or an employee of thebusinesswhich sells theliquor, and if that supervisory person is actually present atthe time of thesales.There was much testimonyconcerningwhether supervisors were present in the store at the timeSanders made liquorsales.However, the Nevada code doesnot require that the supervisor be a supervisor within themeaningof the National Labor Relations Act, as it specifi-cally states that an employee can supervise the sales. Wheth-er or not Tasios and Sanchez were always present whenSanders made liquorsales, someemployee over 21 years ofage was always present in the store when Sanders was work-ing. Respondent could have complied with the state law byseeing toit that the employee over 21 years of age didsuperviseSanders' sales.With regard to the Las Vegas localordinance, there was no way that Respondent could allowSanders to make the liquor sales and at the same time com-ply with that law.It isnoted that,in a statementsubmitted by Tasios to theGeneral Counsel on October 11, Tasios stated that Sanderswas working alone on her shift, when in factshe was neveralone in the store, and that she was dischargedas soon asa replacement could be hired, when in fact no replacementwas hired. In addition, Tasios in his statement referred onlyto the Nevada law and made no mention of the Las Vegascity ordinance as a basis for the discharge.66On November2, 1972, LeRoy Glazier,president of the Union, wrote toRespondent claiming that Respondent violated the contract by firing San-ders because of her ageGlazier crediblytestified that the letter was basedon Tasios' statement to him that he had fired Sanders because of her ageB. ConclusionsThe General Counsel has establisheda prima faciecase byintroducing credible evidence that (1) Respondent knewbefore hiring Sanders that she was under 21; (2) Sander'sage wasagain pointed out to Respondent within a few daysafter her hire by statements on her employment applicationand application for a bond; (3) Business Agent Desaulnierstold Tasios on August 8 that he was going to sign Sandersup and that fringe benefits had to be paid on her behalf, andthat Tasios asked Desaulniers to look the other way for 30or 90 days; (4) Sanders joined the Union on August 28; (5)Tasios learned that she had joined the Union on that dateand on the following day, August 29, told her "you shouldhave asked me before joining the union because I might notbe able to afford you now and will have to let you go"; (6)on September 29, Tasios for the first time told Sanders thatshe was under age and discharged her on that day; and (7)Respondent was under the mistaken belief that fringe bene-fits had to be paid only on behalf of employees who weremembers of the Union, and that it could save such pay-mentsfor Sanders as long as she was not a union member.Respondent defends on the ground that it dischargedSanders because it would have been unlawful under stateand local law to allow her to continuesellingliquor.Respondent's contention that it informed both the Unionand Sanders well before her discharge that she could notcontinue to work because of the liquor laws was not sup-ported by credible evidence.Respondent knew that Sanders was under age when shewas hired. Respondent did not consider her age an impedi-ment to her employment prior to the time that she joinedthe Union. Tasios knowingly ignored her age prior to thetime she joined the Union and then seized upon her age asa ground for discharge after she joined. Under these circum-stances,I find that Respondent discharged Sandersbecauseshejoined the Union and that theissueof herage was raisedby Respondent solely as a pretext to disguise the real reason.The existence of a legitimate reason to discharge an em-ployee is no defense to an alleged unlawful discharge wherethat legitimate reason is not a moving cause of the dis-charge. If the reason asserted by an employer for a dis-charge is a pretext, then the nature of the pretext isimmaterial. That is true even where the pretext involves arelianceon state or local laws. Thus, inThe Embers of Jack-sonville,Inc.,157 NLRB 627, enfd. 64 LRRM 2681 (C.A. 5,1967), the Board found that an employer discharged severalemployees in violation of the Act even though it would havebeen unlawful, under a Florida statute relating to minorsworking in places handling alcoholic beverages, for thoseemployees to continue their employment. In that case theemployer had suggested to the minors that they tell anyonewho might ask that they were 18 years old, when in fact theywere under that age. The employer discharged the employ-ees on the pretext that they were under age after they hadengaged in union activities.I find that Respondent violated Section 8(a)(1) of the Actby threatening to discharge Sanders because she joined theGlazier's belief at that time as to the reason for the dischargedoes notestablishthe true reason for the discharge That "true"reason must bedetermined in the light of all the evidence in the record NEW FOODLAND, INC.Union and violated Section 8(a)(3) and (1) of the Act bydischarging her because she joined.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations of Re-spondent described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom and take affirmative actiondesigned to effectuate the policies of the Act.The customary remedy where an unlawful discharge isfound includes reinstatement with backpay. I do not believethat anything in the state or local liquor laws warrants adeviation from a full remedy. The state law puts limitationson the manner in which persons under 21 can handle liquorand the local law forbids anyone under 21 from handlingliquor. However, a reinstatement order would not force Re-spondent to violate any state or local law, as Sanders is now21 years of age. She has been 21 since March 17, 1973. Herreinstatementat this time is needed to effectuate Federallaw and would not in any way contravene state or local law.There is nothing in the state or local law which wouldlimitRespondent in paying backpay to Sanders. Sanders'loss of earnings is attributable solely to Respondent's unfairlabor practices. State and local law was raised by Respon-dent as a pretext and was not casually related to her dis-charge or loss of earnings.Having found that Respondent discharged Sanders inviolation of Section 8(a)(3) and (1) of the Act, I shall recom-mend that Respondent be ordered to offer her reinstate-ment and make her whole for any loss of pay resulting fromher discharge, by payment to her of a sum of money equalto the amount she normally would have earned as wagesfrom the date of her employment to the date on whichreinstatement is offered, less net earnings during that peri-od. Such backpay shall be computed on a quarterly basis inthemanner prescribed in F.W.Woolworth Company,90NLRB 289, and shall include interest at 6 percent as provid-ed in IsisPlumbing & Heating Co.,138 NLRB 716.It isfurther recommended that Respondent be ordered topreserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records,social security payment records, timecards, personnel re-cords and reports, and all other records necessary to analyzethe amount of backpay due.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section2(6) and (7) of the Act.2.The Unionis a labor organization within the meaning421of Section 2(5) of the Act.3.By discharging Shannon L. Sanders because shejoinedthe Union, Respondent has violated Section 8(a)(3) and (1)of the Act.4.By the foregoing conduct and by threatening to dis-charge Sanders because shejoined the Union, Respondenthas interfered with, restrained, and coerced employees inthe exercise of their rights guaranteed to them by Section 7of the Act, in violation of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER7Respondent, New Foodland, Inc., its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyemployee for joining Retail Clerks Union Local No. 1536,Retail Clerks International Association.(b)Threatening to discharge employees for joining thatUnion.(c) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of theirrights guaranteed in Section 7 of the Act.2.Take the following affirmative action to effectuate thepolicies of the Act:(a)Offer Shannon L. Sanders immediate and full rein-statement to her former fob or, if that job no longer exists,to a substantially equivalent position, without prejudice toher seniority or other rights and privileges, and make herwhole for her loss of earnings in the manner set forth in theSection of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due.(c)Post at its Las Vegas, Nevada, store copies of theattached notice marked "Appendix." 8 Copies of the noticeon forms provided by the Regional Director for Region 31,after being duly signed by Respondent's authorized repre-sentative, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-7 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, recommendations, and recommended Order herein shall, asprovided in Sec 102.48 of the Rules and Regulations, be adopted by theBoard and become its findings, conclusions, and Order, and all objectionsthereto shall be deemed waived for all purposes8 In the event that the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board " 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDable steps shall be taken by Respondent to insure that saidnotices are not altered,defaced,or covered by any othermaterial.(d)Notify the Regional Director for Region 31, in writ-ing, within 20 days from the date of this Order,what stepsRespondent has taken to comply herewith.APPENDIXWE WILL NOT in any like or related manner interferewith,restrain,or coerce employees in the exercise oftheir rights guaranteed in Section 7 of the Act.WE WILL offer full reinstatement to Shannon L. San-ders, with backpay plus 6-percent interest.NOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWe hereby notify our employees that:WE WILL NOT discharge or otherwise discriminateagainst any employee forjoining Retail Clerks UnionLocal No. 1536, Retail Clerks International Associa-tion.WE WILL NOT threaten to discharge any employee forjoining that Union.DatedByNEW FOODLAND, INC(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board'sOffice,Federal Building,Room 12100,11000 Wilshire Boulevard,Los Angeles,California 90024,Telephone 213-824-7357.